In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 18-1593V
                                    Filed: October 15, 2019
                                        UNPUBLISHED


    TRAVIS REITTER,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Guillain-
    HUMAN SERVICES,                                          Barre Syndrome (GBS)

                        Respondent.


Brenton Aaron Elswick, Maglio Christopher & Toale, PA, Seattle, WA, for petitioner.
Lara Ann Englund, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Corcoran, Chief Special Master:

        On October 15, 2018, Travis Reitter (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleges that he suffered Guillain-Barré syndrome
(“GBS”) as a result of an influenza (“flu”) vaccine he received on October 8, 2016.
Petition at 1-2. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

       On October 9, 2019, a ruling on entitlement was issued, finding petitioner entitled
to compensation. On October 15, 2019, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $177,389.35,
consisting of pain and suffering and past unreimbursed expenses. Proffer at 1. In the

1
 I intend to post this decision on the United States Court of Federal Claims' website. This means the
decision will be available to anyone with access to the internet. In accordance with Vaccine Rule
18(b), petitioner has 14 days to identify and move to redact medical or other information, the disclosure of
which would constitute an unwarranted invasion of privacy. If, upon review, I agree that the identified
material fits within this definition, I will redact such material from public access. Because this unpublished
decision contains a reasoned explanation for the action in this case, I am required to post it on the United
States Court of Federal Claims' website in accordance with the E-Government Act of 2002. 44 U.S.C. §
3501 note (2012) (Federal Management and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Proffer, respondent represented that petitioner agrees with the proffered award. Id.
Based on the record as a whole, I find that petitioner is entitled to an award as stated in
the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award petitioner a lump
sum payment of $177,389.35 (representing compensation for pain and suffering
and past unreimbursed expenses) in the form of a check payable to petitioner,
Travis Reitter. This amount represents compensation for all damages that would be
available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

TRAVIS REITTER,                                      )
                                                     )
                       Petitioner,                   )
                                                     )
       v.                                            ) No. 18-1593V
                                                     ) Chief Special Master Brian Corcoran
SECRETARY OF                                         )
HEALTH AND HUMAN SERVICES,                           )
                                                     )
                       Respondent.                   )
                                                     )

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On October 8, 2019, respondent filed a Vaccine Rule 4(c) report concluding that

petitioner suffered Guillain-Barre Syndrome within the Table timeframe following an influenza

vaccination, and conceding petitioner’s entitlement to compensation under the National

Childhood Vaccine Injury Act of 1986, as amended, 42 U.S.C. §§300aa-10 to -34. Accordingly,

on October 9, 2019, the Chief Special Master issued a Ruling on Entitlement.

I.    Items of Compensation

       Respondent proffers that petitioner should be awarded $177,389.35, consisting of pain

and suffering and past unreimbursed expenses, which represents all elements of compensation to

which petitioner is entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $177,389.35 in the form of a check payable to petitioner. 1 This



1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.
lump sum payment represents all elements of compensation to which petitioner is entitled under

42 U.S.C. § 300aa-15(a). Petitioner agrees.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                              Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              CATHARINE E. REEVES
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              ALEXIS B. BABCOCK
                                              Assistant Director
                                              Torts Branch, Civil Division

                                              s/ LARA A. ENGLUND
                                              LARA A. ENGLUND
                                              Senior Trial Attorney
                                              Torts Branch, Civil Division
                                              U.S. Department of Justice
                                              P.O. Box 146 Benjamin Franklin Station
                                              Washington D.C. 20044-0146
                                              Tel: (202) 307-3013
                                              E-mail: lara.a.englund@usdoj.gov

Dated: October 15, 2019




                                                 2